DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claim 3 was cancelled and claims 1, 9, and 11 are amended.  Claims 1, 2, and 4-12 are pending.

Response to Arguments
Applicant’s arguments, see pg. 5, filed 7/14/2022, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brumback et al. (US 2014/0180595).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brumback et al. (US 2014/0180595) in view of Epps (US 2010/0004521) and Lanigan et al. (US 2014/0054883) as evidenced by Goldsmith et al. (US 2007/0093786).
Regarding claim 1, Brumback et al. disclose a portable device for processing continuous monitoring data indicative of an analyte in a bodily fluid (Fig. 1, #102 and Fig. 3 which shows 102 as a watch for collecting biometric data), comprising: 
a data interface configured to receive a stream of continuous monitoring data from a body-worn sensor (Fig. 1 I/O 112 can receive data sent to it, see at least block 1402 in Fig. 14 which indicates biometric data is received continuously), the continuous monitoring data being indicative of an analyte in a bodily fluid (at [0097] and [0121], it is stated that the biometric data may include blood glucose data); 
a storage device configured to store at least part of the continuous monitoring data (Fig. 1, #108, [0120] states that the device may collect the biometric data); and 
a control configured to process the continuous monitoring data ([0121] states that the device may calculate metrics derived from the biometric data), the control being in communication with the data interface and the storage device (processor 106 is in communication with I/O 112 and memory storage 108 as shown in Fig. 1), the control being pre-programmed to switch, according to a predefined operating condition, between first and second modes of operation during a sensor session of the body-worn sensor, the predefined operating condition being selected from the following group: a date, a time, a switching frequency, a period of time, and/or a glucose threshold for hypoglycemia or hyperglycemia (Figs. 14, 16, and 17 all describe how the display may be turned on from off state; thus during normal operation, the display may switch from an on state to an off state as noted at least at [0105] – “The instructions may also cause the display to turn off from an on state after a predefined time period elapses without any user interaction with the biometric monitoring device; this may assist in conserving power”; the off state can include several meanings including totally off and not displaying anything as indicated in [0235]);
wherein the control is pre-programmed to switch, according to the predefined operating condition, more than once between the first and second modes of operation during the sensor session (the above citations and modification indicate that a display may switch from on to off after a period of time of inactivity, and may switch from off to on to display alarms and glucose data related to hyper- and hypoglycemic conditions in the patient; when taken together it is clear that the switching in either direction can occur more than 1x); 
wherein, in the first mode of operation, the control is configured to provide video data indicative of the continuous monitoring data for outputting by a display (Figs. 10 and 11 provide exemplary displays for other biometric data such as heart rate on the device as indicated by the current bpm box, and this represents video data as it is displayed on the screen; it is implied that other biometric parameters such as blood glucose embodiment mentioned would be displayed as well); and wherein in the second mode of operation the control is configured to store the continuous monitoring data in the storage device and to block the continuous monitoring data from being displayed on the display (this can be understood using the previously cited sections and Figures, the display can be switched off after a criteria related to inactivity for a period of time is detected; looking at Fig. 14 for example, the display is currently in the off state at box 1402, but the device is still receiving biometric data and stored, this is further supported by the previous citation that data is collected; at 1404 and 1406, criteria is analyzed to see if the user may be in a state where he/she would want to view the data; if the criteria is not satisfied, the system loops back to the receipt of biometric data).
Brumback does not expressly state that the glucose sensor is a continuous type (although the reference does disclose it receives data continuously), but these sensor systems were known in the art as evidenced by Goldsmith et al. who teaches a continuous glucose sensor (claim 16) that can transmit data to a watch (Fig. 9A, Fig. 10 shows glucose sensor 1060 transmitting data to watch 1010). 
The limitation discussed in section 2.c relating to the control being pre-programmed to switch, according to a predefined operating condition, between first and second modes of operation during a sensor session of the body-worn sensor can be interpreted as having the ability to switch in both directions (from first to second and from second to first modes).  Brumback et al. do not disclose that the system is preprogrammed to switch from the second mode back to the first mode of operation based on one the above predefined operating conditions.  However, Brumback et al. do disclose at [0163] that the device may be configured to provide an alarm after a threshold associated with biometric data is reached.  Epps teaches a sensor that monitors glucose of a diabetic patient that transmits a sensor signal to a wristwatch-type receiver (0145]).  The watch is programmed to display an alarm when the glucose level indicates hyper- or hypoglycemia ([0145]).  The alarm also includes the transmitted blood glucose level(s) ([0148]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Brumback et al.’s biometric alarm functions to include the display of hyper- or hypoglycemic glucose levels because it can lead to better health outcomes in diabetics (i.e. react quicker to a deviations in BG).  While the Office believes that this modification to Brumback et al. would occur if the system is even in the off state/second operating mode (i.e. the display would turn on to display the alarm and BG levels), the ability of a device to wake from an off state to display alarms was known in the arts.  Lanigan et al. teach an infusion pump that is applicable to diabetics (see Abstract, [0989], and [0992] for a discussion of the device that indicates such applicability).  Lanigan et al. teach that the system includes a graphical interface that wakes up or turns on to display a situation such as an alarm condition (see [1451]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Brumback et al.’s alarm notifications to include the ability to wake up the display when off to display the alarm as taught by Lanigan et al. because this can alert the user to take action to correct a dangerous health condition.
Regarding claim 4, Brumback et al. disclose wherein the control is configured to switch between the first and second modes of operation while the stream of continuous monitoring data is received (as noted above, biometric data is continuously received as shown in Fig. 14 block 1402, however, if the user is inactive for a period of time, the screen with shut off to conserve power as discussed at [0105]).
Regarding claim 5, Brumback et al. disclose wherein the control is configured to process a stream of continuous monitoring in vivo data ([0121] states that the device may calculate metrics derived from the biometric data).
Regarding claim 6, Brumback et al. disclose further comprising the display (watch shown in Fig. 4 has a display).
Regarding claim 7, Brumback et al. disclose wherein the control is configured to output a warning signal during at least one of the first and second modes of operation ([0163] – “the biometric monitoring device may be configured to provide an alarm after a threshold associated with biometric data is reached”).
Regarding claim 8, Brumback et al. disclose wherein the control is configured in the second mode of operation to display further video data on the display, said further video data being different from the video data indicative of the continuous monitoring data ([0234] – “It is to be understood that, generally speaking, reference herein to the display being in an "off" state also refers to displays that are not off, but in a low-power standby mode where a reduced amount of display functionality is provided as compared with non-standby operation modes”; or at [0235] – a backlight is turned off which makes the screen hard to view).
Claim 11 is the method performed by the device of claim 1 and is therefore rejected using the same argument as in claim 10.  
Claim 12 is a computer program stored on a storage medium for performing the method of claim 11.  Because Brumback is a computerized system/device, it is also rejected using the same argument for claim 1.
Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brumback et al. (US 2014/0180595) in view of Epps (US 2010/0004521), Lanigan et al. (US 2014/0054883), and Goldsmith et al. (US 2007/0093786).
Claim 9 is claim 1 with the additional limitation of a sensor configured to be worn on the body.  Where the claim limitations overlap, they are rejected using the same argument in claim 1 above.  For the sensor to be worn on the body, Goldsmith et al. teach that the glucose sensor (1060 shown in Fig. 10 that provides data to the watch 1010 shown in Fig. 9A may be a transcutaneous sensor as taught in [0088], claim 16 notes that the glucose sensor may be a continuous one).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Brumback et al. to use a CGM as taught by Goldsmith for monitoring BG levels because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Regarding claim 10, Brumback et al. do not expressly disclose wherein the sensor has a sensor data interface and wherein the sensor data interface and the data interface of the portable device are connectable via a data transmission connection for at least unidirectional exchange of data.  However, Goldmsith et al. teach this (see Fig. 10 where glucose sensor device 1060 is wirelessly coupled to watch 1010 transmitter/transceiver 1018, such wireless coupling requires data interface for both structures).  The rationale for modifying remains the same.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brumback et al. as evidenced by Goldsmith et al. and in view of Harper et al. (US 2011/0193704).  Brumback et al. do not disclose the portable device further comprising a user interface configured to receive a user input defining the predefined operation condition.  The predefined operation condition cited in Brumback is the entry of sleep mode after a period of user inactivity is detected.  Brumback in the above citations states that the time period is predefined, but does not really state at what point it is defined (during manufacturing or during operation).  However, Harper et al. teach an analyte monitoring system (Abstract).  Harper et al. teach that the device can enter a sleep mode after a period of user inactivity and that the period is user selectable via the monitoring device (see [0237] – “The timeout setting enables a user to select a period of inactivity, from 15 seconds to 120 seconds, until the display 210 shuts off and/or the analyte monitoring device 200 enters a sleep mode”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Brumback et al. to enable user input for defining the period of time criteria as taught by Harper et al. for turning off the display because it can give the user some flexibility regarding in system operation (i.e. a time period that is too short could be annoying, thus giving some extra time can ease operation). 

Conclusion
All claims are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791